Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, we, the signatories of the statement on Schedule 13D to which this joint filing agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. Dated: April 29, 2011 SEQUOIA CAPITAL CHINA I, L.P. SEQUOIA CAPITAL CHINA PARTNERS FUND I, L.P. SEQUOIA CAPITAL CHINA PRINCIPALS FUND I, L.P. By: Sequoia Capital China Management I, L.P. A Cayman Islands exempted limited partnership General Partner of Each By: SC China Holding Limited A Cayman Islands limited liability company Its General Partner /s/ Jimmy Wong Name: Jimmy Wong Title: Authorized Signatory SEQUOIA CAPITAL CHINA GROWTH FUND I, L.P. SEQUOIA CAPITAL CHINA GROWTH PARTNERS FUND I, L.P. SEQUOIA CAPITAL CHINA GF PRINCIPALS FUND I, L.P. By: Sequoia Capital China Growth Fund Management I, L.P. A Cayman Islands exempted limited partnership General Partner of Each By: SC China Holding Limited A Cayman Islands limited liability company Its General Partner /s/ Jimmy Wong Name: Jimmy Wong Authorized Signatory SEQUOIA CAPITAL CHINA MANAGEMENT I, L.P. SEQUOIA CAPITAL CHINA GROWTH FUND MANAGEMENT I, L.P. By: SC China Holding Limited A Cayman Islands limited liability company Its General Partner /s/ Jimmy Wong Name: Jimmy Wong Authorized Signatory SC CHINA HOLDING LIMITED /s/ Jimmy Wong Name: Jimmy Wong Authorized Signatory MAX WEALTH ENTERPRISES LIMITED By: /s/ Neil Nanpeng Shen Name: Neil Nanpeng Shen, Owner and Director NEIL NANPENG SHEN By: /s/ Neil Nanpeng Shen Name: Neil Nanpeng Shen SEQUOIA CAPITAL U.S. GROWTH FUND IV, L.P. SEQUOIA CAPITAL USGF PRINCIPALS FUND IV, L.P. By: SCGF IV Management, L.P. A Cayman Islands exempted limited partnership Its General Partner By: SCGF GenPar, Ltd A Cayman Islands limited liability company Its General Partner /s/ Michael Moritz Managing Director SCGF IV MANAGEMENT, L.P. By: SCGF GenPar, Ltd A Cayman Islands limited liability company Its General Partner /s/ Michael Moritz Managing Director SCGF GENPAR, LTD /s/ Michael Moritz Managing Director
